Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been examined.  Claims 1, 8, 15 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-11 recite(s) a system for imaging and generating a radiology report  which is within a statutory category (i.e. process). Claims 12-18 recite(s) a system for imaging and generating a radiology report which is within a statutory category (i.e. machine). Claims 19-20 recite(s) a method for imaging and generating a radiology report which is within a statutory category (i.e. process)
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. 
The limitation of Independent claims 1-20 recites at least one abstract idea. Specifically, Claim 1 recites the steps of: 
A method for imaging and generating a radiology report in a medical system, the method comprising: 
scanning, by a medical imaging scanner, a patient; 
receiving, by an image processor, a clinical identification of a reason for the scanning for the patient and first scan data from the scanning, the image processor being in a different building than the medical imaging scanner; 
selecting image processing for the first scan data from the scanning, the image processing selected based on the clinical identification, wherein the image processing comprises operating on the first scan data after the scanning and wherein the selecting is performed after the scanning to acquire the first scan data;
 image processing, by the image processor, the first scan data from the scanning using the selected image processing; 
feeding back information to the medical imaging scanner based on the imaging processing, wherein the information comprises scan settings to be used by the medical imaging scanner; 
rescanning, by the medical imaging scanner and with the scan settings, based on the feedback information; 
generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient; and
 outputting the radiology report. 

The limitations “scanning the patient; receiving, a clinical identification of a reason for the scanning for the patient and first scan data from the scanning; selecting image processing for the first scan data from the scanning, the image processing selected based on the clinical identification; image processing, by the image processor, the first scan data from the scanning using the selected image processing; feeding back information to the medical imaging scanner based on the imaging processing, wherein the information comprises scan settings to be used by the medical imaging scanner; rescanning, by the medical imaging scanner and with the scan settings, based on the feedback information” constitutes (c) mental processes because xxxxxx can be practically performed in the human mind by observing, examining the patient’s medical condition in order to provide treatments. Accordingly, the claims describe the abstract idea (c) mental processes because these limitations could be performed by the user, researcher to 
The limitation “generating, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient; and output the radiology report“ constitutes (b) certain methods of organizing human activity because  these limitation could be performed by the user to generate the radiology report. Accordingly, the claim is directed toward at least one abstract idea. 
Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claims 12 and 19, because the only difference between claim 1 and claims 12 is that claim 12 recites medical opinion for a type of pathology, whereas claim 1 recites feedback information and the difference between claim 1 and claim 19 is that claim 19 recites a first and second scan data and the reconstruction of these scan data whereas claim 1 recites feedback information. 
Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 4-5, 8, 14 recite image processing to include filtering, denoising, detecting, etc, determining a clinical finding, feeding back the scan settings, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claim 9-11 recite clinical identification of receiving symptom, generating the narrative text and outputting an electronic record, and thus part of organizing human activity. 

2019 PEG: Step 2A - Prong Two 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”). 
A method for imaging and generating a radiology report in a medical system, the method comprising: 
scanning, by a medical imaging scanner (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))), a patient; 
receiving, by an image processor (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))), a clinical identification of a reason for the scanning for the patient and first scan data from the scanning, the image processor being in a different building than the medical imaging scanner; 
selecting image processing for the first scan data from the scanning, the image processing selected based on the clinical identification, wherein the image processing comprises operating on the first scan data after the scanning and wherein the selecting is performed after the scanning to acquire the first scan data;
image processing, by the image processor (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))), the first scan data from the scanning using the selected image processing; 
feeding back information to the medical imaging scanner based on the imaging processing, wherein the information comprises scan settings to be used by the medical imaging scanner; 
rescanning, by the medical imaging scanner and with the scan settings, based on the feedback information; 
generating, by a machine-learned network implemented by the image processor (merely data gathering steps as noted below, see MPEP 2106.05(g)), the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient; and
 outputting the radiology report

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of “ feeding back information to the medical imaging scanner based on the imaging processing, wherein the information comprises scan settings to be used by the medical imaging scanner; rescanning, by the medical imaging scanner and with the scan settings, based on the feedback information”, this is merely pre-solution activity. The Examiner submits that these limitations amount to merely using a computer and/or computer components to perform see MPEP § 2106.05(f)). 
Regarding the additional limitation of” generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient; and outputting the radiology report” this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Particularly, the use of network, scanner and machine learned network implemented by the image processor is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f) 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular 
For these reasons, representative independent claim 1 and analogous independent claims 12, 19 do not recite additional elements that integrate the judicial exceptions into a practical application. 

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 
Claim 2: These claims specify specific types of data with deep machine learning text to be gathered and displayed and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)). 
Claim 3: The claim specifies the scanning with a computed tomography, a magnetic resonance and the image processing using projection data, k-space, etc… and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)). 
Claims 6-7 recite generating by the use of a machine-learned natural language network and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)). 


2019 PEG: Step 2B: 
Regarding Step 2B of the 2019 PEG, independent claims 1, 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 8, 15 and dependent claims 2-7, 9-14, 16-20 limit the use of a computing component, the use of a processor, a memory, an machine-learning. The specification merely describes the use of these devices, the components. The Examiner submits that these limitations amount to merely using these computer devices, a processor as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Particularly, Particularly, the use of network, scanner and machine learned network implemented by the image processor is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35USC101 as being directed to non-statutory subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686